J-S75041-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                           Appellee

                      v.

WONCIEL CURRAN,

                           Appellant                 No. 1552 EDA 2014


              Appeal from the PCRA Order entered March 28, 2014,
              in the Court of Common Pleas of Philadelphia County,
              Criminal Division, at No(s): CP-51-CR-0208821-2001


BEFORE: ALLEN, LAZARUS, and MUNDY, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED DECEMBER 01, 2014

      Wonciel Curran (“Appellant”) appeals pro se from the order denying

his untimely petition for post-conviction relief filed pursuant to the Post

Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-46. We affirm.

      The PCRA court summarized the pertinent facts and procedural history

as follows:

             Thirteen years ago, in 2001, Appellant pled guilty to
         sexual assault and corruption of a minor and was
         sentenced to 11½ to 23 months [of incarceration,]
         followed by three years of probation.           Appellant
         subsequently violated the terms of his probation and was
         resentenced to 5 to 10 years on each charge on May 20,
         2003. No direct appeal was filed.

             Appellant filed a pro se PCRA petition on June 19, 2012,
         alleging that he was unlawfully induced into entering a
         plea of guilt, that his counsel was ineffective, and that his
         constitutional rights were violated. PCRA counsel was
         appointed, but he did not file an amended petition.
         Instead, counsel filed a no-merit Finley letter, alleging he
J-S75041-14


        had reviewed the quarter session file, all available notes of
        testimony, and had corresponded with Appellant. Based
        upon his review, counsel stated that Appellant’s petition
        was untimely and that no applicable exception to the filing
        requirement applied. Accordingly, counsel sought leave to
        withdraw from the case.

            On February 24, 2014, this court gave Appellant the
        requisite notice of its intent to dismiss his petition without
        a hearing pursuant to Pa.R.Crim.P. [] 907(a). Appellant
        filed a timely response, but did [not] address the
        timeliness of his petition. On March 28, 2014, this court
        dismissed the petition and granted counsel’s request to
        withdraw. Appellant filed the instant appeal on April 11,
        2014.

PCRA Court Opinion, 5/20/14, at 1-2.

     This Court’s standard of review regarding an order dismissing a

petition under the PCRA is whether the determination of the PCRA court is

supported   by   the   evidence   of   record   and   is   free   of   legal   error.

Commonwealth v. Halley, 870 A.2d 795, 799 n.2 (Pa. 2005). The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record. Commonwealth v. Carr, 768 A.2d 1164,

1166 (Pa. Super. 2001).     Moreover, a PCRA court may decline to hold a

hearing on the petition if the PCRA court determines that the petitioner’s

claim is patently frivolous and is without a trace of support in either the

record or from other evidence. Commonwealth v. Jordan, 772 A.2d 1011

(Pa. Super. 2001).




                                       -2-
J-S75041-14


       Before addressing the issues Appellant presents on appeal,1 we must

first consider whether the PCRA court properly determined that his petition

was untimely. The timeliness of a post-conviction petition is jurisdictional.

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (citation

omitted). Thus, if a petition is untimely, neither an appellate court nor the

PCRA court has jurisdiction over the petition. Id. “Without jurisdiction, we

simply do not have the legal authority to address the substantive claims”

raised in an untimely petition. Id.

       Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

becomes final unless the petition alleges, and the petitioner proves, an

exception to the time for filing the petition. Commonwealth v. Gamboa-

Taylor, 753 A.2d 780, 783 (Pa. 2000); 42 Pa.C.S.A. § 9545(b)(1). Under

these exceptions, the petitioner must plead and prove that: “(1) there has

been interference by government officials in the presentation of the claim; or

(2)   there   exists   after-discovered        facts   or   evidence;   or   (3)   a   new

constitutional right has been recognized.” Commonwealth v. Fowler, 930
____________________________________________


1
  Appellant’s pro se brief does not include a statement of questions involved
on appeal, and otherwise fails to comply with the briefing requirements of
the Pennsylvania Rules of Appellate Procedure. We do not dispose of
Appellant’s appeal based upon a defective brief, however, because the
untimeliness of his PCRA petition is evident.               See generally,
Commonwealth v. Snyder, 870 A.2d 336 (Pa. Super. 2005).




                                           -3-
J-S75041-14


A.2d 586, 591 (Pa. Super. 2007) (citations omitted).          A PCRA petition

invoking one of these statutory exceptions must “be filed within sixty days of

the date the claim first could have been presented.” Gamboa-Taylor, 753

A.2d at 783. See also 42 Pa.C.S.A. § 9545(b)(2). Moreover, exceptions to

the time restrictions of the PCRA must be pled in the petition, and may not

be raised for the first time on appeal.     Commonwealth v. Burton, 936

A.2d 521, 525 (Pa. Super. 2007); see also Pa.R.A.P. 302(a) (“Issues not

raised before the lower court are waived and cannot be raised for the first

time on appeal.”).

      Because Appellant did not file a direct appeal to this Court following

the imposition of his revocation sentence, his judgment of sentence became

final on June 19, 2003, thirty days after the time for filing a direct appeal to

this Court had expired.    42 Pa.C.S.A. § 9545(b)(3).     Therefore, Appellant

had to file his petition by June 19, 2004, in order for it to be timely.     As

Appellant filed the instant motion on June 19, 2012, it is untimely unless he

has satisfied his burden of pleading and proving that one of the enumerated

exceptions applies. See Commonwealth v. Beasley, 741 A.2d 1258, 1261

(Pa. 1999).

      Appellant has failed to plead and prove any exception to the PCRA’s

time bar. Appellant’s pro se brief presents a rambling, unintelligible

discourse involving many federal and state statutes, as well as the perceived

constitutional infirmities to his convictions.   To the extent we understand


                                     -4-
J-S75041-14


them, none of Appellant’s assertions reference the pertinent provisions of

the PCRA, or establish any of the exceptions to the PCRA’s time bar. Thus,

the PCRA court correctly determined that it lacked jurisdiction to consider

Appellant’s PCRA petition.    We therefore affirm the PCRA court’s order

denying Appellant post-conviction relief.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2014




                                     -5-